Citation Nr: 1143253	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating in excess of 30 percent for the service-connected pes planus.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to March 1975, during the Vietnam Era.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO.

The Veteran requested a hearing with the Board, as indicated by the July 2009 VA Form 9.  The Veteran was notified by a July 2011 letter that a hearing would be held at the RO on August 9, 2011.  

The Veteran, however, failed to attend the hearing.  Accordingly, the issue was certified to the Board for adjudication.

The issue of an increased rating in excess of 30 percent for the service-connected pes planus is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran reported that his foot disability has worsened since his last VA examination, as indicated from his July 2009 Form 9 (stating "currently seeing doctors ...they keep giving me support shoes for my feet, which really doesn't help...my feet are swollen all [the] time due to prolong standing.").

The VA Office of General Counsel has held that, while a lapse of time in and of itself does not necessarily require a re-examination in rating cases, a further examination is needed in instances where the Veteran has reported a worsening in the disability since his last examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

A remand in accordance with 38 U.S.C.A. § 5103A(d) for a medical examination is needed to make a decision in this case.  Prior to arranging for the Veteran to undergo further VA examination, VA should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Hence, on remand, VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of the outstanding records referable to treatment received by the Veteran by VA or another health care provider.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The Veteran should also be afforded a VA examination to determine the current severity of his service-connected bilateral pes planus. 

The claims folder should be made available to the examiner, and the examiner should note that the claims folder was reviewed in his or her report. 

All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination. 

Specifically, the examiner is requested to opine as to whether the Veteran has pronounced (marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances) acquired flatfoot as described in 38 C.F.R. § 4.71a including  Diagnostic Code 5276.  

A complete rationale for any opinion expressed should be included in the examination report.  The RO should provide the examiner a copy of 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2011).

3.  Following completion of all indicated development, the RO should readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them with a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


